White, J.
In view of the conclusion arrived at in this case, following the uniform practice now so well established, we might simply content ourselves with an announcement of the result, without further comment or remark. Justice to ourselves, and to the gravity and importance of the question involved, would, however, seem to require the further statement that we have not only listened to and pondered well the truly able arguments of counsel representing the applicants and the State, but have read with deepest attention and care each syllable and word contained in the voluminous record before us.
The interest naturally created by a recital and perusal of the facts given in evidence in the trial court has been greatly heightened by the superior skill and marked ability with which thejT have been handled in the learned discussion of *113the nice and subtle questions of constitutional law, and the rules of evidence applicable to and involved in them. Our endeavor has been so to consider, with deliberation, each fact and circumstance in the light of known and established principles that we could, if possible, arrive at a fair, just, legal, and satisfactory deduction from the whole.
It was said in' Drury v. The State, 25 Texas, 45, — and, we think, correctly, — that being also an appeal on habeas corpus: “As to the credibility of the witnesses, in case of conflict or apparent contradiction, we think the judge below in far better situation to determine than this court; and therefore, generally, great deference must be paid to the construction placed upon it by him in the judgment he has pronounced.” Still, we do not wish to be understood as meaning that the judgment of the court below would be binding upon us, even in its adjudication upon the facts, in any state of case where we might be impressed with reasonable doubts, or could not willingly concur in its correctness. So much in vindication of the action of this court, in its method of adjudicating the questions in this case.
The result of our mature deliberations is, that the district judge did not err in refusing to admit the applicants, R. J. and W. B. Moore, to bail; and, so believing, the judgment below is in all things affirmed.

Affirmed.